EXHIBIT 1 JOINT FILING AGREEMENT By this Agreement, the undersigned agree that this Statement on Schedule 13G being filed on or about this date, and any subsequent amendments thereto filed by any of us, with respect to the securities of R.V.B. Holdings Ltd. is being filed on behalf of each of us. September 12, 2011 Rubin Zimmerman /s/ Rubin Zim By: Rubin Zimmerman Itschak Shrem /s/ Itschak Shrem By: Itschak Shrem S.R. Accord Ltd. /s/ Itschak Shrem By: Itschak Shrem Title: Chief Executive Officer
